UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act Of 1934 Date of Report (Date of earliest event reported) February 10, 2009 THE PROCTER & GAMBLE COMPANY (Exact name of registrant as specified in its charter) Ohio 1-434 31-0411980 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification Number) One Procter & Gamble Plaza, Cincinnati, Ohio 45202 (Address of principal executive offices) Zip Code (513) 983-1100 45202 (Registrant's telephone number, including area code) Zip Code o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.02(e)COMPENSATORY ARRANGEMENTSOF CERTAIN OFFICERS On February 10, 2009, the Compensation & Leadership Development Committee (the “Committee”) of the Board of Directors of The Procter & Gamble Company (“P&G”) granted A.G. Lafley, Chairman of the Board and Chief Executive Officer, a special equity award of $3,500,000 in recognition of Mr. Lafley’s foresight for initiating the acquisition of The Gillette Company (“Gillette”) and his leadership throughout the acquisition and integration processes.
